            Case 5:14-cv-00650-F Document 464 Filed 05/29/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

 HETRONIC INTERNATIONAL, INC.,                      )
                                                    )
                       Plaintiff,                   )
                                                    )
 v.                                                 )
                                                    )     Case No. CIV-14-650-F
 HETRONIC GERMANY GmbH                              )
 HYDRONIC-STEUERSYSTEME GmbH,                       )
 ABI HOLDING GmbH,                                  )
 ABITRON GERMANY GmbH,                              )
 ABITRON AUSTRIA GmbH, and                          )
 ALBERT FUCHS,                                      )
                                                    )
                       Defendants.                  )

                                     FINAL JUDGMENT

       This action came on for trial before the court and a jury, Stephen P. Friot, District Judge,

presiding, on plaintiff’s claims against defendants under the Lanham Act, 15 U.S.C. § 1051,

et seq., and Oklahoma law, the court having previously granted partial summary judgment in

plaintiff’s favor on certain state law counterclaims of defendants, Hetronic Germany GmbH

and Hydronic-Steuersysteme GmbH, and the same defendants having dismissed with

prejudice the remaining state law counterclaims against plaintiff, and the issues having been

duly tried as to plaintiff’s federal and state law claims and the jury having duly rendered its

verdict on plaintiff’s claims,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED by the court as follows:

       1.     A jury trial was held in the above-captioned matter on February 13-28, 2020.

On March 2, 2020, the jury returned a verdict for plaintiff, Hetronic International, Inc.

(“Hetronic”) and against defendants, Hetronic Germany GmbH (“HG”), Hydronic-

Steuersysteme GmbH (“HCEE”), ABI Holding GmbH (“ABI”), Abitron Germany GmbH
           Case 5:14-cv-00650-F Document 464 Filed 05/29/20 Page 2 of 5



(“ABIG”), Abitron Austria GmbH (“ABIA”) and Albert Fuchs (“Fuchs”) (and collectively,

“defendants”) on all claims, including an award of punitive damages. (Doc. nos. 420, 421.)

      2.     Consistent with the jury verdict, JUDGMENT is hereby entered in favor of

Hetronic and against defendants as follows:

             a.       $4,845,958 (Four million, eight hundred forty five thousand, nine

      hundred and fifty eight dollars) in actual damages against HG for HG’s breach of the

      Distribution Agreement;

             b.       $1,596,821 (One million, five hundred ninety six thousand, eight hundred

      and twenty one dollars) in actual damages against HCEE for HCEE’s breach of the

      Distribution Agreement;

             c.       $8,366,305 (Eight million, three hundred sixty six thousand, three

      hundred and five dollars) in actual damages against HG, ABI and Fuchs, jointly and

      severally, for HG’s willful infringement of Hetronic’s U.S. trademarks and trade dress

      prior to June 6, 2014;

             d.       $2,608,048 (Two million, six hundred eight thousand, and forty eight

      dollars) in actual damages against HCEE, ABI and Fuchs, jointly and severally, for

      HCEE’s willful infringement of Hetronic’s U.S. trademarks and trade dress prior to

      June 6, 2014;

             e.       $2,788,037 (Two million, seven hundred eighty eight thousand, and

      thirty seven dollars) in actual damages against HG, ABI and Fuchs, jointly and

      severally, for HG’s willful infringement of Hetronic’s U.S. trademarks and trade dress

      from June 6, 2014 to September 1, 2014.

                                               2
    Case 5:14-cv-00650-F Document 464 Filed 05/29/20 Page 3 of 5



       f.     $703,701 (Seven hundred three thousand, seven hundred and one dollars)

in actual damages against HCEE, ABI and Fuchs, jointly and severally, for HCEE’s

willful infringement of Hetronic’s U.S. trademarks and trade dress from June 6, 2014

to September 1, 2014.

       g.     $60,560,346 (Sixty million, five hundred sixty thousand, three hundred

and forty six dollars) in actual damages against HG, HCEE, ABIG, ABI and Fuchs,

jointly and severally, for ABIG’s willful infringement of Hetronic’s U.S. trademarks

and trade dress.

       h.     $14,205,263 (Fourteen million, two hundred five thousand, two hundred

and sixty three dollars) in actual damages against HG, HCEE, ABIA, ABI and Fuchs,

jointly and severally, for ABIA’s willful infringement of Hetronic’s U.S. trademarks

and trade dress.

       i.     $859,904 (Eight hundred fifty nine thousand, nine hundred and four

dollars) in actual damages against HG, ABIG, ABI and Fuchs, jointly and severally,

for HG and ABIG willful reverse palming off infringement of the U.S. HETRONIC®

trademark.

       j.     $51,888 (Fifty one thousand, eight hundred and eighty eight dollars) in

actual damages against HCEE, ABIA, ABI and Fuchs, jointly and severally, for HCEE

and ABIA willful reverse palming off infringement of the U.S. HETRONIC®

trademark.

       k.     $5,360,832 (Five million, three hundred sixty thousand, eight hundred

and thirty two dollars) in actual damages against all defendants, jointly and severally,

                                       3
              Case 5:14-cv-00650-F Document 464 Filed 05/29/20 Page 4 of 5



       for (1) all defendants’ unfair competition and conspiracy and (2) HG, HCEE, ABI and

       Fuchs tortious interference with contract and aiding and abetting breach of fiduciary

       duty, in each case having caused harmful events in the United States.

       3.      JUDGMENT is also entered for $10,721,664 (Ten million, seven hundred

twenty one thousand, six hundred and sixty four dollars) in punitive damages for defendants’

tortious actions in paragraph 2.k being intentional and with malice, specifically:

               a.    $8,221,664 (Eight million, two hundred twenty one thousand, six

       hundred and sixty four dollars) against Fuchs.

               b.    $1,000,000 (One million dollars) against ABI.

               c.    $1,000,000 (One million dollars) against ABIG.

               d.    $500,000 (Five hundred thousand dollars) against ABIA.

       4.      JUDGMENT is additionally entered for pre-judgment interest, per 23 O.S. § 6

and 15 O.S. § 266, on the $5,360,832 in damages specified in paragraph 2.k above for

Hetronic’s state law tort claims. Interest from October 1, 2017 through April 30, 2020 is

awarded in the total amount of $830,928.96. Additional pre-judgment interest is awarded at a

rate of 6% from May 1, 2020 to the date that this Final Judgment is entered, which equals

$878.82 per day.

       5.      JUDGMENT is further entered in favor of Hetronic and against HG and HCEE

on HG and HCEE’s counterclaims against Hetronic for breach of contract for failure to give

technical assistance, intentional interference with business relations, business slander, and

rescission.




                                               4
              Case 5:14-cv-00650-F Document 464 Filed 05/29/20 Page 5 of 5



        6.      Post-judgment interest is ORDERED and awarded at a rate of 6.75% on each of

the judgment amounts awarded at paragraphs 2.a, 2.b, 2.k, 3 and 4 above, from the day after

this Final Judgment is entered until the judgment amount specified in the applicable

subparagraph or paragraph is satisfied in full.

        7.      Post-judgment interest is ORDERED and awarded at the rate provided by 28

U.S.C. § 1961(a) on each of the judgment amounts awarded at paragraphs 2.c through 2.j

above, from the day after this Final Judgment is signed until the judgment specified in the

applicable subparagraph is satisfied in full.

        8.      It is further ORDERED that Hetronic shall recover its taxable costs, as provided

by law.

        9.      It is further ORDERED that this court’s April 22, 2020 Permanent Injunction

Order, Doc. no. 434, granting permanent injunction and other relief applicable to defendants

and their activities both within and outside of the United States, remains in full force and effect

and is not modified by this Final Judgment.

        10.     The court shall retain jurisdiction over the parties and subject matter of this civil

action for the purpose of interpreting and enforcing this Final Judgment.

        Dated this 29th day of May, 2020.




14-0650p100.PO.docx




                                                  5
